DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 10,917,983 filed 10/27/2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/23/2021,11/11/2021, and 08/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-6 and 9-11 of Waggener Jr., US Patent 10,802,552. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-12 of the instant application were fully disclosed in and covered by the claims 1-6 and 9-11 of US Patent 10,802,552, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-12 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-9 and 12-13 of Waggener Jr., US Patent 10,917,983. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-12 of the instant application were fully disclosed in and covered by the claims 1-9 and 12-13 of US Patent 10,917,983, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 12.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “selectively connecting and disconnecting a power source with a memory core": A person of ordinary skill in the art can mentally determine to connect or disconnect power. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “transmitting a signal from the power source through an outer chamber, through a vacuum disposed within the outer chamber, through an inner chamber, and to the memory core disposed within the inner chamber”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “memory core” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Groenewegen (US 4,944,401) in view of Sauerzweig (USPGPub 2006/0272838).		As per claim 1, Groenewegen discloses a method of thermally-protecting a memory core, the method comprising: 	housing a memory core within an inner chamber (see at least Figure 1; item 24); 	housing the inner chamber, having the memory core there within, within an outer chamber (see at least Figure 1; item 50); 	coating the inner chamber with a material that is configured to reflect radiant heat (see at least column 5 lines 32-39; wherein the solid state memory devices 14 are physically supported and protected within the metal shell 24 by means of a solid, synthetic wax filler 46 which is introduced into the shell in a softened state (a buttery type consistency at about 150.degree. C.) to subsequently completely solidify around the solid state memory devices 14 and nearly completely fill the inner shell 24); and 	providing a first relay within the outer chamber, wherein the first relay is configured to selectively connect an disconnect power from outside the outer chamber to the memory core (see at least column 4 lines 44-57; wherein a flight data recorder 14 may include a plurality of circuit boards 16 having several banks of memory devices 18 mounted on opposite sides thereof and interconnected by a plurality of PCB connectors 20 to power, signal and address lines 22 which pass outwardly of the enclosure 10 for interconnection to various systems of an aircraft or other vehicle…see at least column 7 lines 32-39; wherein the heat insulating filler 60 is tightly compacted and shaped into upper and lower half sections 62 and 64 and each half section has a recess which is sized to accommodate a symmetrical half portion of the inner metal shell 24 and sealed feed-through unit 42 so that the access, power, and address lines 22 may pass out along the longitudinal axis 30 of the solid-state memory device 14 and the surrounding inner metal shell 24). Groenewegen does not explicitly mention providing a vacuum between the inner chamber and the outer chamber.	However Sauerzweig does disclose:	providing a vacuum between the inner chamber and the outer chamber (see at least paragraph 0018; wherein intermediate spaces are also feasible, which are entirely filled with a vacuum).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sauerzweig with the teachings as in Groenewegen. The motivation for doing so would have been to keep damaging external heat away from the electronics, see Sauerzweig paragraph 0007.	As per claim 3, Groenewegen discloses further comprising: providing a second relay within the outer chamber, wherein the second relay is configured to selectively connect and disconnect a signal path from outside the outer chamber to the memory core (see at least column 7 lines 32-39; wherein the heat insulating filler 60 is tightly compacted and shaped into upper and lower half sections 62 and 64 and each half section has a recess which is sized to accommodate a symmetrical half portion of the inner metal shell 24 and sealed feed-through unit 42 so that the access, power, and address lines 22 may pass out along the longitudinal axis 30 of the solid-state memory device 14 and the surrounding inner metal shell 24). 	As per claim 4, Groenewegen discloses further comprising: providing a heat sink within the inner chamber (see at least column 5 lines 32-49; wherein a very high latent heat of fusion so that the volume of wax material 46 within the shell 24 acts as a heat sink to absorb a relatively high quantity of heat energy and thus protects the solid state memory devices 14 from damage because of excessive heat or temperature).	As per claim 5, Groenewegen discloses wherein the inner chamber and the outer chamber are cylinders, concentric boxes, or concentric spheres (see at least column 4 lines 58-68; wherein the shell 24 includes a cylindrical, central or middle portion 28 coaxially aligned with respect to a central axis 30…see at least Figure 1; wherein outer metal shell 50 has a box shape).	As per claim 6, Groenewegen discloses wherein the inner chamber is set off from the outer chamber by one or more insulating supports (see at least Figure 1; items 28, 48).	As per claim 7, Groenewegen discloses wherein the outer chamber comprises stainless steel or titanium (see at least column 3 lines 42-46; wherein an outer protective shell of lightweight, high strength metals such as titanium alloys and/or stainless steel alloys may be provided for enclosing and protecting the inner shell and contents against both mechanical forces and fire, heat and flames).	As per claim 8, Groenewegen discloses further comprising: coating an inner surface of the outer chamber with a material that is configured to absorb radiant heat (see at least column 2 lines 63-68; wherein a very high latent heat of fusion so that the volume of wax material 46 within the shell 24 acts as a heat sink to absorb a relatively high quantity of heat energy and thus protects the solid state memory devices 14 from damage because of excessive heat or temperature).	As per claim 9, Groenewegen discloses wherein the inner chamber comprises stainless steel or titanium (see at least column 4 lines 58-68; wherein enclosure 24 formed of lightweight, high strength metal such as titanium alloys and/or stainless steel alloys).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Groenewegen (US 4,944,401), in view of Sauerzweig (USPGPub 2006/0272838), and further in view of Gallagher et al. (US 5,552,608). 	As per claim 2, Groenewegen and Sauerzweig do not explicitly mention further comprising: providing a fiber optic signal path from outside the outer chamber to the memory core.	However Gallagher does disclose:	further comprising: providing a fiber optic signal path from outside the outer chamber to the memory core (see at least col 14 lines 50-63; wherein optical interferometry technique may be employed, using a source of polarized, coherent light, which is transmitted from a known position such as a point on the inside of the evacuated housing, through the evacuated space, and incident on a portion of the vibrating assembly, which is reflected to a receiving system to measure a displacement of the portion based on an interference pattern, thereby indicating the second integral of the vibrational force. The optical paths may include fiber optics).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gallagher with the teachings as in Groenewegen and Sauerzweig. The motivation for doing so would have been to minimize the mechanical limitations on the support structure, see Gallagher col 14 lines 50-63.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Groenewegen (US 4,944,401), in view of Sauerzweig (USPGPub 2006/0272838), and further in view of Kerman et al. (US 5,366,105).	As per claim 10, Groenewegen and Sauerzweig do not explicitly mention further comprising: providing a ballistic casing around the outer chamber.	However Kerman does disclose:	further comprising: providing a ballistic casing around the outer chamber (see at least column 3 lines 49-65; wherein the intermediate ballistic shield layer 42).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamp with the teachings as in Groenewegen and Sauerzweig. The motivation for doing so would have been to prevent accidental shootings, resulting in injuries or death, arises when a firearm is accidentally discharged while it is being inspected, loaded or unloaded, see Kerman column 1 lines 9-22.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Groenewegen (US 4,944,401), in view of Sauerzweig (USPGPub 2006/0272838), in view of Kerman et al. (US 5,366,105), and further in view of Citterio (USPGPub 2014/0290474).	As per claim 11, Groenewegen, Sauerzweig, and Kerman do not explicitly wherein the ballistic casing comprises an aluminum honeycomb structure.	However Citterio does disclose:	wherein the ballistic casing comprises an aluminum honeycomb structure (see at least paragraph 0019; wherein the rigid structure and the first discontinuity layer, are made of a material selected from the group consisting of: metallic or plastic laminates, composites, rubber, felts, plastomeric or elastomeric or thermosetting foams, metallic foams, honeycomb structures, fiber based honeycomb or mixtures thereof, having a thickness between 0.05 mm and 15 mm…see at least paragraph 0043; wherein a metal rigid layer (e.g. aluminum, titanium, steel)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamp with the teachings as in Groenewegen, Sauerzweig, and Kerman. The motivation for doing so would have been to provide a good general protection, see Citterio paragraph 0011.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art fails to explicitly teach selectively connecting and disconnecting a power source with a memory core, the selectively connecting and disconnecting comprising: transmitting a signal from the power source through an outer chamber, through a vacuum disposed within the outer chamber, through an inner chamber, and to the memory core disposed within the inner chamber, wherein an outer surface of the inner chamber is coated with a material that is configured to reflect radiant heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662